﻿91.	 On behalf of the Government and people of Japan, Sir, I extend my heartfelt congratulations to you on your election to the presidency of the thirty-eighth session. I am confident that, given your wealth of experience and wise views, this session will prove fruitful indeed. Please be assured that the delegation of Japan will spare no effort in co-operating with you as you carry out your important tasks.
92.	At the same time, I wish to express my deep appreciation to the President of the thirty-seventh session, Mr. Imre Hollai, for the very capable manner in which he discharged his awesome responsibilities.
93.	I also take this opportunity to pay a tribute to the Secretary-General. As we begin the second session under his leadership, I am most encouraged by his determined efforts and capable leadership, despite the tense international situation.
94.	It is a great pleasure to be able to extend a sincere welcome to Saint Christopher and Nevis as the 158th State to be admitted to the membership of the United Nations.
95.	It is most regrettable that I must begin my formal remarks at this meeting of an organization devoted to the pursuit of peace and international harmony by speaking of the recent downing of a Korean Air Lines jetliner by the Soviet Union. Allow me here, on behalf of the Government and people of Japan, to express my sadness at the passing of the 269 passengers and crew members who were the victims of one of the most tragic incidents in history and to convey my heartfelt sympathy to their families.
96.	The shooting down of an unarmed and defenceless civilian aircraft is an intolerable outrage against humanity and international law. Not only has the Soviet Union failed to provide a satisfactory explanation of events to Japan and the other countries concerned; it has desperately sought to shift the blame for this incident on to others. 
97.	I strongly urge the Soviet Union to respond to the verdict of international condemnation of this grave illegal act and duly recognize its responsibility, as well as to deal with this situation promptly and with sincerity.
98.	Despite the fervent wishes and determined efforts for peace by the peoples of the world, there is not a day that goes by without anxiety and concern. The world situation continues to be plagued by tension between the United States and the Soviet Union and between East and West, conflict and disputes in some regions, global economic recession which invites protectionist movements, and more.
99.	Under its peace constitution, Japan has long made its basic foreign policy one of refusing to become a military Power and of contributing to world peace and prosperity, and in full recognition of the heightened international expectations that Japan play a more positive political role in the world community, we are resolved to continue to make every effort to contribute to world peace and stability commensurate with our national strengths and position.
100.	Of course, the various problems in the international community cannot be resolved by any one country acting alone. They demand concerted action by all the countries of the world, and it is precisely in the United Nations that these international problems should be studied and concrete policies for their solution debated.
101.	From this perspective, I should like to speak today on Japanese foreign policy efforts, with particular attention to the issues before the United Nations, and also to outline future directions.
102.	It goes without saying that disarmament is the issue of greatest concern to Japan, a country determined not to become a military Power and firmly maintaining its three non-nuclear principles. Our generation has a grave responsibility to save the world from the tragedy of war, especially from the scourge of nuclear weapons, and to pass it on intact to posterity.
103.	My Government therefore attaches primary importance to the negotiations on intermediate-range nuclear forces now under way between the United States and the Soviet Union. The success or failure of these negotiations not only will have a major impact on the strategic arms reduction talks and disarmament negotiations in general but will also have a crucial influence on the overall international situation, including the fate of East-West relations. The Soviet SS-20 missiles, the subject of these intermediate-range negotiations, greatly affect the East- West military balance by virtue of their range, mobility and destructiveness, and they cannot be ignored in the context of world peace and security. Although the Soviet Union has taken the position that the present negotiations only cover the SS-20s deployed in Europe, these negotiations must be conducted from a global perspective, including the Asian region.
104.	Japan has long emphasized that the intermediate- range nuclear forces negotiations should be conducted and a solution sought, not by sacrificing Asia, but from a global perspective by paying due consideration to the security interests of that region. I have accordingly taken every opportunity, including my trip to Europe in January and my attendance at the Summit of Industrialized Nations at Williamsburg in May 1983, to argue this position and to seek the understanding of the United States and other countries concerned. This Japanese position met with the agreement of the major industrialized countries and was incorporated into the political statement of the Williamsburg Summit.
105.	Given the gravity of the worldwide impact which the outcome of these negotiations will have, I sincerely hope that prepress toward a substantive solution will be made in the future. Japan appreciates and supports the serious efforts of the United States, as seen in its recent initiative, and at the same time I strongly urge the Soviet Union to respond in good faith and approach these negotiations realistically for the sake of world peace.
106.	With the risk of global nuclear proliferation growing as it is today, it is all the more important that we strengthen the Treaty on the Non-Proliferation of Nuclear Weapons regime. As one of the contracting parties to this Treaty, Japan would like once again to call upon all countries that have not yet adhered to this Treaty to do so as soon as possible, whether they possess nuclear weapons or not.
107.	At the same time, I should like to point out that it is especially important for the maintenance and strengthening of the Nuclear Non-Proliferation Treaty regime that the nuclear Powers faithfully fulfil their responsibilities for nuclear disarmament under this Treaty, and so I call again upon the United States and the Soviet Union to make substantive progress in their disarmament negotiations.
108.	Japan has long opposed nuclear testing of any kind conducted by any State ant: has worked to promote the establishment of a comprehensive nuclear test-ban treaty, including underground testing, in order to halt the further upgrading of nuclear weapons, and we must continue untiringly our international efforts in this field.
109.	The realization of credible disarmament in both nuclear and conventional weapons demands the establishment of verification systems for each disarmament measure. Recognizing this, Japan has consistently stressed the importance of verification in the disarmament Held.
110.	Japan suggested a number of concrete measures to this end at last year's second special session devoted to disarmament, including the establishment of an international verification unit within the United Nations framework/ and I hope these Japanese measures will be promptly implemented.
111.	If verification is to be effective, it is important to promote the disclosure of a broad range of information regarding military affairs and disarmament. It was in this spirit that the system of standardized reporting for military expenditures was established under resolution 35/142 3, adopted in 1980. Japan hopes as many countries as possible, regardless of their different social systems, will report on their own military spending in accordance with these standards and so lay the foundations for spending reductions.
112.	With these dements as our basic approach, Japan has made every effort to promote disarmament. I assure you that Japan is resolved to continue to play a positive role for disarmament to enhance global security and hence to create a brighter future for all mankind.
113.	In June I attended the sixth session of the United Nations Conference on Trade and Development, at Belgrade. The North-South issue debated there is a theme about which both sides have been concerned and on which they have worked together for a solution. At root, world peace and prosperity cannot be achieved, at this time of increasingly interdependent relations, without efforts by both the North and the South and without cooperation based upon these efforts. The struggles of the developing countries for economic development can be rewarded with success only in a sound international economic environment and only with the support of the industrialized countries. Likewise, economic growth in developing countries will stimulate efforts for economic revitalization in industrialized countries.
114.	I am convinced that the vitality of the countries of the South in a variety of pursuits is indispensable for the world as it enters the twenty-first century, and I feel very strongly that fostering that vitality requires that we create an international climate in which the people who live in these countries can believe that their lives are better today than they were yesterday, and that they will be still better tomorrow.
115.	Although there have recently been signs of recovery in the world economy after a prolonged recession, there still remain numerous destabilizing factors such as unemployment and protectionism in industrialized countries and debt problems in developing countries. If we are to resolve these issues, both the industrialized and the developing countries must renew their commitment to work untiringly to solve the problems confronting them.
116.	It was for this reason that I stressed at Belgrade that each country must do its part, the industrialized countries working to revitalize their domestic economies, further open their markets and expand and improve their official development assistance, and the developing countries promoting courageous adjustment efforts responsive to their present economic difficulties.
117.	I should like to take this opportunity to express my admiration for the zeal with which Yugoslavia, as host of the sixth session of the United Nations Conference on Trade and Development, strove to achieve a North-South accord.
118.	As an industrialized country itself, Japan is taking the initiative in seeking to fulfil its responsibilities. In the management of its economy, Japan is striving to achieve sustained growth without inflation. It decided to raise the generalized system of preferences ceiling on industrial products by approximately 50 per cent, to about $5 billion, for next year in an effort to open its market. It has also been endeavouring to meet its new medium-term target, which is to double its official development assistance over a five-year period.
119.	Great numbers of people in those least-developed countries which have been left behind in global economic development are suffering and on the verge of starvation, and it may be said that we have a humanitarian responsibility to the international community to extend special assistance to these countries. As well as working for the faithful implementation of the Substantial New Programme of Action for the 1980s for the Least Developed Countries, Japan intends to make further efforts to expand its assistance to these countries and to extend it on a grant basis as far as possible.
120.	The Common Fund for Commodities is one concrete example of international co-operation in support of the self-help efforts of the developing countries. Japan has already taken the initiative and agreed to contribute over 8 per cent of the funding for this Fund, but I should like once again to urge that all countries which have not yet ratified this Agreement do so as soon as possible so that the Fund may become operational.
121.	In addition, it is imperative that the industrialized countries strive to fulfil the promise of Belgrade and work systematically to reduce and eliminate those protectionist measures which inhibit the expansion of the world economy. We must also see to it that the seventh replenishment of the International Development Association is achieved at a substantial level in order to secure the funding needed for development.
122.	It is necessary that we steadily implement the international co-operation which was pledged at the sixth session of the United Nations Conference on Trade and Development. I believe that such international co-operation is a responsibility to be shared by all members of our increasingly interdependent international community, whatever their social or economic systems. The North- South dialogue will proceed one step at a time on the basis of such co-operative action. In this connection, it should be recognized that the launching of the long-pending global negotiations should be one step in the search for common ground.
123.	The basic aim of Japanese foreign policy is to contribute to world peace and prosperity by playing an active role in promoting constructive dialogue of this kind. Especially now, when there is so much concern about the tension on the international political scene, I believe that we should choose amity over animosity and co-operation over confrontation, that we should rally behind the elimination of poverty as the common goal of all mankind, and that we should come to grips with the historical imperative of North-South co-operation.
124.	I should like next to touch upon the international situation which forms the context of the important issues which I have just discussed.
125.	Today, the area where conflict and dispute between countries and peoples has intensified and where the situation is the most unsettled is the Middle East. This is especially true in the Gulf region, where the armed conflict between Iran and Iraq is dragging on and where there is concern that if the introduction of new offensive weapons results in a widening of the conflict, the peace and stability of the region may be irrevocably damaged, with immeasurable ramifications for the entire world. Profoundly concerned about this situation, I visited Iran and Iraq last August and strongly urged the leaders of both countries to refrain from any action which would result in an escalation of hostilities, and to strive for an early peace. Fortunately, Japan maintains very friendly and co-operative relations with Iran and Iraq and strongly hopes for the further development of its friendship with both countries as well as for their stability and prosperity. Having gained a full understanding of their respective positions through my talks with the leaders of these countries, I feel that for the settlement of the conflict it is necessary that the just and legitimate grievances of the countries concerned be remedied. In this connection, Japan attaches importance to the report on the United Nations mission dispatched to inspect the damage to civilian areas in the two countries.
126.	I would emphasize that no country can be indifferent to this conflict and that all countries should refrain from any action which might invite its escalation. Moreover, I strongly hope that the Security Council, which is responsible for maintaining international peace and security, will take effective measures to resolve it. Japan will continue to work on its own to create a climate conducive to peace, and at the same time it will spare no effort to co-operate with the constructive efforts of the United Nations for an early settlement of the conflict by peaceful means.
127.	Japan has been concerned over the oil spill from the Nayruz oil-field, and I sincerely welcome Iran's successful capping of one of the damaged wells and its halting the outflow in response to expressions of concern by the international community. Japan very much hopes that the other damaged wells also will be capped as soon as possible, and we are prepared to extend all possible co-operation to this end.
128.	Turning next to Lebanon, Japan sincerely welcomes the cease-fire recently agreed upon by the various forces there, and we should like to express our profound appreciation to Saudi Arabia and to the United States for their mediation efforts. I earnestly hope that this cease-fire will be the first step, in a spirit of national reconciliation, towards the restoration of Lebanese sovereignty, the re-establishment of domestic order and the withdrawal of all foreign military forces.
129.	It is truly regrettable that the unsettled situation in Lebanon and the Gulf area has lately absorbed our attention and that the need for a just, lasting and comprehensive peace in the Middle East has been neglected. I should like to urge all the parties concerned to redouble their efforts towards peace in the Middle East.
130.	It is already nearly four years since the Soviet Union launched its military intervention in Afghanistan. We cannot allow the situation to become a fait accompli. Japan has high regard for the efforts made by the Secretary-General's personal representative. However, it is regrettable that these efforts have not resulted in an immediate withdrawal of Soviet forces, the quick restoration of the Afghan people's right of self-determination and a safe and honourable return home by Afghan refugees.
131.	In recent years Japan has steadily expanded its assistance, purely on humanitarian grounds, to the refugees resulting from local conflicts, and we intend to continue such assistance in line with this basic policy.
132.	Asia continues to be calmer than other regions, but the problem of Kampuchea remains unresolved. In late June this year l visited refugee camps near the Thai- Kampuchean border and saw for myself the dire conditions in which these refugees live. We must put an end to this situation as soon as possible. I should like here to reiterate my appeal that Viet Nam enter into negotiations in response to the call for a comprehensive political settlement, including the withdrawal of all foreign troops and the exercise of self-determination by the people of Kampuchea.
133.	Continuing to support the efforts of the members of ASEAN towards a solution of the Kampuchean issue, Japan intends to deal positively with this situation.
134.	On the Korean peninsula tensions still persist, but the settlement of the Korean question must be achieved by peaceful means, and this requires the actual resumption of dialogue between North and South Korea. In this sense, Japan highly values the initiatives taken by the Republic of Korea to bring about dialogue. The Government of Japan will spare no effort in trying to create a climate conducive to the relaxation of tensions in the Korean peninsula. Believing that there is also considerable room for the Secretary-General to play a role here, I both look forward to and will support all his efforts.
135.	I strongly urge the Republic of South Africa to abolish its apartheid policies. I also hope that the question of Namibian independence will be resolved at the earliest possible time.
136.	As shown in this brief review, the global community is today beset by dangers that could easily lead to a world crisis with one wrong move, and equilibrium is just barely being maintained. Yet all the peoples of the world devoutly hope that the fragile foundation will be consolidated and lasting peace and prosperity secured throughout the international community. Is it not the duty of all leaders assembled here today to respond to these hopes?
137.	I should also like to take this opportunity to say a word about our relations with the Soviet Union, one of our most important neighbours. Japan has long hoped to work for the development of a stable relationship with that country based upon genuine mutual understanding. However, it has not been possible for our two countries to conclude a peace treaty because of the existence in Japanese-Soviet relations of the unsettled Northern Territories issue. Moreover, an extremely regrettable situation has arisen in recent years as the Soviet Union has deployed and strengthened its military forces in Japan's Northern Territories. Japan strongly calls upon the Soviet Union promptly to rectify this situation and come to the negotiating table to resolve the Northern Territories issue, to conclude a peace treaty with Japan and hence to begin work on building a bilateral relationship of trust.
138.	The United Nations was founded after the Second World War, which had caused immeasurable destruction and suffering to all mankind, in the determination to band together to maintain peace and security and save succeeding generations from the scourge of war. It is now incumbent upon us to renew that determination by returning to the ideals which inspired the establishment of the United Nations.
139.	In this context and as the Secretary-General has emphasized in this year's annual report, we must recognize that the capability of the United Nations to meet the world's hopes for peace and prosperity depends fundamentally upon the will and the efforts of individual Member countries. The United Nations cannot succeed in discharging its peace-keeping functions without the active support and co-operation of all Member States.
140.	In recent years there has been a conspicuous tendency for the United Nations and its associated organizations to engage in non-essential, non-urgent and sometimes duplicative activities. If the United Nations is to retain the confidence and support of Member States for its activities, given its limited financial resources, efforts must be made towards further rationalization. Serious efforts, particularly by the Secretariat, are needed more now than ever before, since many Member States are making great sacrifices in their own efforts to bring about administrative and fiscal reform.
141.	It is easy to bemoan the functional enervation of the United Nations and to draw up a list of its operational difficulties and the limitations of its capability.
142.	However, it is also true that the United Nations has compiled a proud record of achievement on behalf of world peace and prosperity in the 38 years since its founding. We have a grave responsibility to pass on to future generations not only the brilliant achievements of the United Nations but also an even more effective and more vital Organization.
143.	Japan would like to pledge, together with all other Member States, its rededication to the revitalization of the United Nations, reaffirming its own international responsibilities.
144.	The questions of war and peace have been considered eternal throughout human history. Since ancient times, people have lived either in intervals of peace between wars or in intervals of war between peace, and this fate seemed unavoidable.
145.	However, even though we cannot yet eradicate from this earth a certain level of hostilities, the international community has now entered a time when it is virtually inconceivable that the super-Powers, possessing destructive capabilities equivalent to more than I million Hiroshima-type atomic bombs, would mobilize ail their resources and engage in a war of annihilation. Nevertheless, there is still that one-in-a-million chance that such a war may be started, and we must employ every conceivable means to prevent it. At the same time it is imperative that we discover ways to establish and maintain lasting peace.
146.	This is an unprecedented concept for mankind, and its realization will not be easy. Yet if we fail to meet the challenge of our times we shall run the risk of falling into spiritual despair and the madness of nuclear war, thus putting an end to the history of mankind.
147.	There are well over a hundred nations in the world today. Moreover, there is great diversity among countries, and no two are dike. The maintenance and development of this international community in sound harmony is the ideal of Japan's Peace Constitution and the way to secure lasting peace.
148.	The fundamental goal of both the East-West dialogue and North-South co-operation should be the discovery of ways and means of ensuring such a lasting peace.
149.	In closing my remarks here today, I should like to express my confidence in the success of the diverse activities which are taking place throughout the world to this end and to affirm that Japan is resolved to make every effort to do its share in accordance with the principles and spirit of the Charter of the United Nations.
 

